DETAILED ACTION
Claims 1-11, 13-20 and 22 are pending before the Office for review.
In the response filed December 3, 20201:
Claims 1-11 and 13-15 were amended.
Claims 12 and 21 were canceled.
Claim 22 was newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 23, 2021.

Claim Interpretation
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from 
Claim 1 has been amended to include the preamble of “A finishing suspension for use in a machine that applies the finishing suspension to smooth additively manufactured objects or remove support material from additively manufactured objects.” However such language found within the claim preamble is merely a statement of the intended use of the composition and is not a claimed limitation because of the body of the claim fully and intrinsically sets forth all f the limitations of the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the finishing medium" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the finishing medium" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is directed towards a suspension consisting of a polyol, hydrotrope and a remainder is water. However claim 1 requires at minimum 1% of an anti-corrosion agent and suspended solid media particles. Therefore claim 2 explicitly excludes required components of the claim from which it depends from (claim1). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 13-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over GONZALES et al (U.S. Patent Application Publication 2012/0066851) in view of REITH et al (U.S. Patent Application Publication 2015/0252302).
With regards to claims 1 and 4-5, Gonzales discloses a cleaning composition comprising 0-30 wt% of a polyol (Paragraph [0071], [0075]-[0076]) which renders obvious Applicant’s claimed amount of 1-20 % by weight of a polyol; 0-15 wt% of a hydrotrope (Paragraph [0126]) which renders obvious Applicant’s claimed amount of 0.001-10 % by weight of a hydrotrope and water (Paragraphs [0019]-[0020] and suspended solid media particles (Paragraphs [0031]-[0033]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
Gonzales does not explicitly disclose wherein the composition comprises 1-20 % by weight an anti-corrosion agent wherein the anti-corrosion agent is chosen from ethanolamine, diethanolamine, zinc dialkyldithiophosphate, benzotriazole, dibutylamine and combinations thereof.
Reith discloses a cleaning composition comprising organic amine accelerators including ethanolamine and diethanolamine in amounts form about 0.1 to 20 wt% (Paragraph [0116]) which renders obvious wherein the composition comprises 1-20 % 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Gonzales to include the organic amine accelerators (corrosion inhibitor) as rendered obvious by Reith because the reference of Reith discloses that the accelerators are believed to accentuate the performance of the composition by chemically attacking organic binder of a coating and thereby weakening the adhesion of the coating (Paragraph [0116]) and one of ordinary skill in the art at the time of the invention would have had a reasonable expectation of predictably achieving the desired composition using the amine accelerators (corrosion inhibitor) as rendered obvious by Reith. MPEP 2143D 
With regards to claim 2, the modified teachings of Gonzales renders obvious wherein the composition comprises 0-30 wt% of a polyol (Paragraph [0071], [0075]-[0076]) which renders obvious Applicant’s claimed amount of 1-20 % by weight of a polyol; 0-15 wt% of a hydrotrope (Paragraph [0126]) which renders obvious Applicant’s consisting of 1-20% by weight a polyol; 0.001-10% by weight a hydrotrope and the remained is water. While the modified teachings of Gonzales in addition includes an abrasive cleaning particle, abrasive particles are a required component of independent claim 1 and is not excluded from currently presented dependent claim 2.
With regards to claim 3, the modified teachings of Gonzales renders obvious wherein the polyol is chosen from ethylene glycol, propylene glycol, glycerol, methoxytriglycol, ethoxytriglycol, butoxytriglycol, diethylene glycol n-butyl 30 ether acetate, diethylene glycol monobutyl ether, ethylene glycol n-butyl ether acetate, ethylene glycol monobutyl ether, diethylene glycol monoethyl ether, ethylene glycol phenyl ether, diethylene glycol monohexyl ether, ethylene glycol monohexyl ether, diethylene glycol monomethyl ether, ethylene glycol monopropyl ether, di( propylene glycol) methyl ether, dipropylene glycol methyl ether acetate, dipropylene glycol n-butyl ether, propylene glycol diacetate, propylene glycol methyl ether, propylene glycol monomethyl ether acetate, propylene glycol n-butyl ether, propylene glycol phenyl ether, tripropylene glycol methyl ether, tripropylene glycol n-butyl ether, dipropylene glycol dimethyl ether, 2-butoxyethanol, and combinations thereof (Gonzales Paragraphs [0075]-[0076]).
With regards to claims 6-7,
With regards to claim 9, the modified teachings of Gonzales renders obvious wherein the composition has a pH of 4-9.5 (Gonzales Paragraph [0022]) which overlaps Applicant’s claimed amount of a pH of 4 to 14. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claims 13-14, the modified teachings of Gonzales renders obvious wherein the media wherein the media particles are chosen from aluminum-based particles, stainless steel particles, steel particles, ceramic particles, and combinations thereof and wherein the media particles are chosen from glass beads, aluminum oxide, silica, zirconium oxide, zirconia, zirconium, silicon carbide, plastic, garnet, copper, corn cob, walnut shells, mica, feldspar, pumice, and combinations thereof (Gonzales Paragraphs [0031]-[0033], [0058] discloses calcium carbonate (ceramic), walnut shells, corn cob and mixtures thereof).
With regards to claim 15, the modified teachings of Gonzales renders obvious wherein the media particles have a mean diameter of 10 to 1000µm (Gonzales Paragraph [0050]) which renders obvious wherein the media have a longest linear dimension of 1-1000µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 22,.
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over GONZALES et al (U.S. Patent Application Publication 2012/0066851) in view of REITH et al (U.S. Patent Application Publication 2015/0252302), as applied to claims 1-7, 9, 13-15 and 22, in further view of HAWES et al (U.S. Patent 8,394,751).
With regards to claim 8, the modified teachings of Gonzales renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Gonzales is silent as to wherein the hydrotrope is provided via an aqueous solution comprising 1-50% be weight a hydrotrope.
Hawes discloses a cleaning composition comprising a hydrotrope wherein the hydrotrope is added an aqueous solution of amounts such as 60 wt% water ad 40 wt% sodium xylene sulfonate (Col. 4 lines 12-42) which renders obvious wherein the hydrotrope is provided via an aqueous solution comprising 1-50% be weight a hydrotrope. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Gonzales to include the aqueous hydrotrope solution as rendered obvious by Hawes because the reference of Hawe discloses that hydrotrope when used may help prevent phase separation of an organic reside remover composition (Col 4 lines 20-23) and one of ordinary skill in the art at the time of the invention would have had a reasonable 
With regards to claim 10, the modified teachings of Gonzales renders obvious wherein the polyol is propylene glycol (Gonzales Paragraphs [0075]-[0076]); the anti-corrosion agent (organic amine accelerators) is triethanolamine (Rieth Paragraph [0116]).
However the modified teachings of Gonzales is silent as to wherein the hydrotrope is provided via an aqueous solution comprising 1-50% be weight sodium xylene sulfonate
Hawes discloses a cleaning composition comprising a hydrotrope wherein the hydrotrope is added an aqueous solution of amounts such as 60 wt% water and 40 wt% sodium xylene sulfonate (Col. 4 lines 12-42) which renders obvious wherein the hydrotrope is provided via an aqueous solution comprising 1-50% be weight a hydrotrope. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Gonzales to include the aqueous hydrotrope solution as rendered obvious by Hawes because the reference of Hawe discloses that hydrotrope when used may help prevent phase separation of an organic reside remover composition (Col 4 lines 20-23) and one of ordinary skill in the art at the time of the invention would have had a reasonable 
With regards to claim 11, wherein the composition comprises 0-30 wt% of a polyol wherein the polyol is propylene glycol (Paragraph [0071], [0075]-[0076]) which renders obvious Applicant’s claimed amount of 10% by weight propylene glycol; 0.-20 wt% of an organic amine accelerators wherein the accelerator is triethanolamine which renders obvious 10% by weight triethanolamine; 0-15 wt% of a hydrotrope wherein the hydrotrope is sodium xylene sulfonate(Paragraph [0126]) which renders obvious Applicant’s claimed amount of 4% by weight of sodium xylene sulfonate; 30 to 95% by weight of water (Gonzales Paragraphs [0019]-[0020]) which renders obvious Applicant’s claimed amount of 76% by weight of water and wherein the composition has a pH of from 4 to 9.5 (Gonzales Paragraph [0022]) which overlaps Applicant’s claimed amount of a pH of 4 to 14. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
However the modified teachings of Gonzales is silent as to wherein the hydrotrope is provided via an aqueous solution comprising 1-50% be weight sodium xylene sulfonate
Hawes discloses a cleaning composition comprising a hydrotrope wherein the hydrotrope is added an aqueous solution of amounts such as 60 wt% water and 40 wt% sodium xylene sulfonate (Col. 4 lines 12-42) which renders obvious wherein the hydrotrope is provided via an aqueous solution comprising 1-50% be weight a 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Gonzales to include the aqueous hydrotrope solution as rendered obvious by Hawes because the reference of Hawe discloses that hydrotrope when used may help prevent phase separation of an organic reside remover composition (Col 4 lines 20-23) and one of ordinary skill in the art at the time of the invention would have had a reasonable expectation of predictably achieving the desired composition using the aqueous hydrotrope solution as rendered obvious by Hawes. MPEP 2143D 

Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s response, filed December 3, 2021, with respect to 112 rejection of claim 11 have been fully considered and are persuasive. Applicant’s amendment has overcome the rejection of record.  The 112 rejection of claim 11 has been withdrawn. 
Applicant’s arguments, see pages 6-9 of Applicant’s response, filed December 3, 2021, with respect to the rejection(s) of claim(s) 1-11 and 13-15 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment has overcome the rejection of record.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of GONZALES et al (U.S. Patent Application Publication 2012/0066851) in view of REITH et al (U.S. Patent Application Publication 2015/0252302).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713